       Case: 4:20-cv-00794-JG Doc #: 58-3 Filed: 05/08/20 1 of 11. PageID #: 796




                           IN THE UNITED STATES DISTRICT
                              COURT FOR THE NORTHERN
                                  DISTRICT OF OHIO



     CRAIG WILSON, et al.,

                         Petitioners,

                  v.                                   Civil No. 4:20-CV-00794

     WARDEN MARK WILLIAMS, et al.,

                         Respondents.



                         DECLARATION OF SUKENNA W. STOKES
I, Sukenna W. Stokes, do hereby make the following declaration:

1.        I, Sukenna W. Stokes, am employed by the Federal Bureau of Prisons (BOP) as a

Correctional Programs Administrator at the Northeast Regional Office in Philadelphia,

Pennsylvania. I have been employed by the BOP since 1999. I have held my current position

since 2019. In 1999, I began my BOP career at the Federal Correctional Institution in Talladega,

Alabama as a Correctional Officer. In November 2000, I was selected as a Legal Instruments

Examiner, and in August 2005, I was temporarily promoted to a Supervisory Correctional

Officer (Lieutenant). In December 2005, was selected as a Special Investigative Support

Technician. In November 2006, I was again selected as a Legal Instruments Examiner. In July

2008, I was promoted to the position of Correctional Treatment Specialist (Case Manager). In

November 2012, I was promoted to the position of Supervisory Correctional Treatment

Specialist (Case Management Coordinator). In February 2017, I was promoted to the position of

Supervisory Correctional Treatment Specialist (Case Management Coordinator, Complex) at the

                                                                      GOVERNMENT
                                                                        EXHIBIT

                                                                           C
                                               1
     Case: 4:20-cv-00794-JG Doc #: 58-3 Filed: 05/08/20 2 of 11. PageID #: 797



Federal Correctional Complex in Forrest City, Arkansas, a position I held until I began my role as the

Regional Correctional Programs Administrator in February 2019.

2.       The Northeast Regional Correctional Programs Department is comprised of five staff

members, who are responsible for providing support and guidance to the 19 institutions located

within the Northeast Region. The department develops activities and programs designed to

appropriately classify inmates, eliminate inmate idleness, and develop the skills necessary to

facilitate the successful reintegration of inmates into their communities upon release. The

Correctional Programs staff provides technical assistance on national policy; direction and daily

operational oversight of correctional programs; inmate transportation; receiving and discharge,

and the processing of inmate mail. The department monitors inmate populations at each

institution and assist with facilitating relief when necessary. As the Regional Correctional

Programs Administrator, I am responsible for policy implementation, planning, directing and

coordinating operations to provide services that meet unit/case management and correctional

program requirements to accomplish the institutions’ mission.

3.       In this position, I have access to official records compiled and maintained by the BOP,

including Program Statements, inmate files, and computerized records.

4.       Some of the BOP’s computerized records are maintained in a database named SENTRY.

SENTRY is a real-time information system consisting of various applications for processing

inmate information. Data collected and stored in the SENTRY system includes information

related to the classification, discipline, and programs of federal inmates.

5.       Attachment A to this declaration is a true and correct copy of BOP Program Statement

5100.08, Inmate Security Designation and Custody Classification.

6.       The BOP issued the Inmate Security Designation and Custody Classification Program

Statement to provide policy and procedure regarding the BOP’s inmate classification system.


                                                   2
     Case: 4:20-cv-00794-JG Doc #: 58-3 Filed: 05/08/20 3 of 11. PageID #: 798



The classification of inmates is necessary to place each inmate in the most appropriate security

level institution that also meets their program needs and is consistent with the Bureau’s mission

to protect society. The BOP’s classification, designation and redesignation procedures are

consistent with the statutory authority contained in Title 18 United States Code (U.S.C.) §

3621(b), which states in pertinent part:

       The Bureau of Prisons shall designate the place of the prisoner’s imprisonment. The
       Bureau may designate any available penal or correctional facility that meets minimum
       standards of health and habitability established by the Bureau, whether maintained by the
       Federal Government or otherwise and whether within or without the judicial district in
       which the person was convicted, that the Bureau determines to be appropriate and
       suitable, considering–
                (1) the resources of the facility contemplated;
                (2) the nature and circumstances of the offense;
                (3) the history and characteristics of the prisoner;
                (4) any statement by the court that imposed the sentence –
                (A) concerning the purposes for which the sentence to
                imprisonment was determined to be warranted; or
                (B) recommending a type of penal or correctional facility as
                appropriate; and
                (5) any pertinent policy statement issued by the Sentencing Commission
                pursuant to section 994(a)(2) of title 28.


See 18 U.S.C. § 3621(b) (Emphasis added).

7.       The BOP created the Designation and Sentence Computation Center (DSCC) to

centralize all determinations regarding inmate sentence computations and institution placements.

8.       Decisions regarding initial institution placements are referred to as designations.

9.       Once a defendant is sentenced to a federal term of imprisonment, staff of the United

States Probation Office (USPO) upload documents to an electronic system known as

“eDesignate”. For cases involving original sentencing to a term of imprisonment, these



                                                 3
      Case: 4:20-cv-00794-JG Doc #: 58-3 Filed: 05/08/20 4 of 11. PageID #: 799



documents typically include the Judgement in a Criminal Case and the Presentence Investigation

Report (PSR). For cases involving sentencing to a term of imprisonment based upon revocation

of a term of supervised release, these documents typically include the order by which the court

revoked supervised release and imposed a term of imprisonment, along with the revocation

petition, which BOP staff also refer to as the violation report.

10.      Once USPO staff have uploaded the relevant documents, the case is transferred on

eDesignate to the United States Marshals Service (USMS). Typically, USMS staff then upload a

copy of the defendant’s USM-129, Individual Custody/Detention Report, to eDesignate and use

eDesignate to transfer the case to the BOP and to request that the DSCC either provide a release

date for the defendant (in cases where the defendant received a short sentence and there is not

sufficient time to transport him to a facility before his release date) or designate the defendant to

a facility to serve the term of imprisonment.

11.      Once a case has been transferred from the USMS to the BOP, staff of the DSCC team

assigned to the defendant’s sentencing district will open the case and begin the designation

process. When the process has been completed, DSCC staff respond to the USMS request

through eDesignate, usually by notifying the USMS where the inmate will serve the term of

imprisonment. The USMS then transports the inmate to the designated facility or, if the

defendant has been allowed to voluntarily surrender, the USMS will notify the defendant of the

facility at which he must appear on the scheduled date.

12.      When making decisions about inmate designations, the BOP follows the guidance

contained in the Inmate Security Designation and Custody Classification Program Statement

which provides:


         This Program Statement provides policy and procedure regarding the Bureau of
         Prisons inmate classification system. The classification of inmates is necessary to


                                                  4
      Case: 4:20-cv-00794-JG Doc #: 58-3 Filed: 05/08/20 5 of 11. PageID #: 800



          place each inmate in the most appropriate security level institution that also meets
          their program needs and is consistent with the Bureau’s mission to protect society.
          The Bureau’s classification, designation and redesignation procedures are consistent
          with the statutory authority contained in 18 U.S.C. § 3621(b). All classification,
          designation and redesignation decisions are made without favoritism given to an
          inmate’s social or economic status.


Attachment A, PS 5100.08 at page 1.

13.       Consistent with the Inmate Security Designation and Custody Classification Program

Statement, DSCC staff on the team assigned to the defendant’s sentencing district consider the

following primary factors when making a designation decision: (1) the level of security and

supervision the inmate requires; (2) the level of security and staff supervision the institution is

able to provide; and (3) the inmate’s program needs. Attachment A, PS 5100.08 at Chapter 1,

page 1.

14.       DSCC staff also consider additional factors including, but not limited to:


                 ●       The inmate’s release residence;
                 ●       The level of overcrowding at an institution;
                 ●       Any security, location or program recommendation made
                         by the sentencing court;
                 ●       Any Central Inmate Monitoring issues (see Program Statement
                         Central Inmate Monitoring Program);
                 ●       Any additional security measures to ensure the
                         protection of victims/witnesses and the public in
                         general; and,
                 ●       Any other factor(s) which may involve the inmate’s confinement;
                         the protection of society; and/or the safe and orderly management
                         of a BOP facility.

 Attachment A, PS 5100.08 at Chapter 1, pages 1-2.

15.       The designation process involves two parts. First, DSCC staff on the team responsible

for the inmate’s sentencing district classify the inmate according to a security level (minimum,

low, medium or high) and assign the inmate a custody level (community, out, in, or maximum).




                                                  5
      Case: 4:20-cv-00794-JG Doc #: 58-3 Filed: 05/08/20 6 of 11. PageID #: 801



Second, DSCC staff on Hotel Team designate the inmate to a particular facility commensurate

with their security level and custody level and the factors identified below.

16.      Minimum security institutions, also known as Federal Prison Camps (FPCs), have

dormitory housing, a relatively low staff-to-inmate ratio, and limited or no perimeter fencing.

These institutions are work- and program-oriented. A number of BOP institutions have a small,

minimum security camp adjacent to the main facility. These camps, often referred to as Satellite

Prison Camps (SCPs), provide inmate labor to the main institution and to off-site work programs.

17.      Low security Federal Correctional Institutions (FCIs) have double-fenced perimeters,

mostly dormitory or cubicle housing, and strong work and program components. The staff-to-

inmate ratio in these institutions is higher than in minimum security facilities.

18.      Medium security FCIs (and USPs designated to house medium security inmates) have

strengthened perimeters (often double fences with electronic detection systems), mostly cell-type

housing, a wide variety of work and treatment programs, an even higher staff-to-inmate ratio

than low security FCIs, and even greater internal controls.

19.      High security institutions, also known as United States Penitentiaries (USPs), have

highly secured perimeters (featuring walls or reinforced fences), multiple- and single-occupant

cell housing, the highest staff-to-inmate ratio, and close control of inmate movement.

20.      Administrative facilities are institutions with special missions, such as the detention of

pretrial offenders; the treatment of inmates with serious or chronic medical problems; or the

containment of extremely dangerous, violent, or escape-prone inmates. Administrative facilities

include Metropolitan Correctional Centers (MCCs), Metropolitan Detention Centers (MDCs), Federal

Detention Centers (FDCs), Federal Medical Centers (FMCs),the Federal Transfer Center (FTC), the

Medical Center for Federal Prisoners (MCFP), and the Administrative-Maximum Security Penitentiary




                                                 6
      Case: 4:20-cv-00794-JG Doc #: 58-3 Filed: 05/08/20 7 of 11. PageID #: 802



(ADX). Administrative facilities, except the ADX, are capable of holding inmates in all security

categories.

21.      An inmate’s security level represents the level of security the inmate requires. It is based

on the Criminal History Points as noted in the Presentence Investigation Report, and, if these

points are contested, as ruled upon by the Court in the Statement of Reasons. The BOP has

created Public Safety Factors and Management Variables which may adjust the inmate’s security

level up or down depending on the BOP’s professional judgment. Attachment A, PS 5100.08 at

Chapter 5.

22.      An inmate’s custody classification represents the amount of staff supervision the inmate

requires. It is tied to an inmate’s security level. Attachment A, PS 5100.08 at Chapter 1, page 2

and Chapter 2, page 2.

23.      Under some circumstances, the BOP may transfer an inmate to a different institution

following initial designation. This is referred to as a redesignation. Reasons for requesting

redesignation include, but are not limited to disciplinary or closer supervision reasons, institution

classification reasons, institution adjustment reasons, medical/psychological reasons,

programming or training reasons, or because an inmate is nearing release. Attachment A, PS

5100.08 at Chapter 7, pages 1-12.

24.      If institution staff believe an inmate is no longer appropriate for his current institution

based on any of the factors identified in Chapter 7 of the Inmate Security Designation and

Custody Classification Program Statement, they submit a redesignation request to the DSCC.

Ordinarily, the DSCC will decide whether to grant or deny the request. DSCC staff will consider

redesignation requests using the same factors outlined in paragraphs 24-26. In deciding whether to grant

or deny a redesignation request, DSCC staff also carefully review the inmate’s institutional adjustment

and program performance. Attachment A, PS 5100.08 at Chapter 1, page 3 and Chapter 7.



                                                    7
      Case: 4:20-cv-00794-JG Doc #: 58-3 Filed: 05/08/20 8 of 11. PageID #: 803



25.      If the redesignation request is granted, the DSCC will designate the inmate to another

facility. If the request is denied, the inmate will remain at the same facility.

26.      In compliance with the Court’s April 22, 2020, Order in this matter, my office has been

reviewing BOP records concerning available bed space at institutions located throughout the

Northeast Region, as well as nationwide. Specifically, the review is focused on determining

whether there is sufficient and available space to transfer and house for an extended period of

time those identified inmates who were deemed inappropriate or otherwise ineligible for release

consideration via compassionate release or reduction in sentence, furlough, home confinement,

parole, or community supervision.

27.      This review has taken into consideration the capabilities at different institutions of

affording these inmates appropriate measures, such as testing, single-cell placement, and social

distancing opportunities, as well as the BOP’s suspension of inmate internal movement,

programming and security concerns.

28.      FCI Elkton is a low security institution with an adjacent Federal Satellite Low located in

Columbiana County in Northeastern Ohio. As these inmates potentially subject to transfer under

the Court’s Order would be transferred from a low security institution, the BOP has had to

account for each potential transferee institution’s physical structure, layout, custody, and security

level.

29.      As stated above, low security institutions predominantly consist of dormitory or cubicle

housing. As such, the Court’s Order to place these inmates in single-cells will likely require

transferring these inmates to higher security institutions that contain cell-type housing, where

they will intermingle with higher security inmates.




                                                  8
      Case: 4:20-cv-00794-JG Doc #: 58-3 Filed: 05/08/20 9 of 11. PageID #: 804



30.      Higher security institutions, including medium Federal Correctional Institutions and

United States Penitentiaries, have cells with typically two beds per cell. As such, a medium or

high security institution that reports to my office that it has, for example, 500 empty beds, would

most likely only be able to accommodate no more than 250 inmates in single-cell status, further

limiting the range of potential transferee available institutions.

31.      The BOP would not house these inmates at a high security level institutions with

maximum custody inmates. They would be most likely housed with inmates at medium security

level institutions if a management variable is applied. Attachment A, PS 5100.08 at Chapter 5,

pages 1-6.

32.      Ordinarily, an inmate’s transfer to a higher security institution is triggered by an

increase in custody needs, such as the inmate is an escape risk, has pending charges, or a

detainer. The BOP would apply a management variable to account for the inmate’s custody

needs and allow the inmate to be placed in the most appropriate level institution, even if that

institution is inconsistent with the inmate’s security level.

33.      In order to house these inmates at a medium security level institution, the BOP would

have to locate sufficient vacant cells or housing units to permit them to be single cell, and have

the ability to practice social distancing. As the BOP’s medium security level institutions are at

capacity, vacating cells or housing units would entail relocating inmates to other cells within the

institution or transferring them to another institution.

34.      The modified operations which BOP is presently operating are intended to maximize

social distancing as much as practicable. This includes consideration of staggered meal times and

staggered recreation times in order to limit congregate gatherings.




                                                  9
      Case: 4:20-cv-00794-JG Doc #: 58-3 Filed: 05/08/20 10 of 11. PageID #: 805



35.      Another factor my office has to consider is the First Step Act of 2018 (FSA). Section

601 of the FSA requires the BOP to place inmate in facilities as close as practicable to their

primary residence, and to the extent practicable, in a facility within 500 driving miles of that

residence. Specifically, the FSA amended 18 U.S.C. § 3621(b) to state:

         The Bureau of Prisons shall designate the place of the prisoner’s imprisonment, and
         shall, subject to bed availability, the prisoner’s security designation, the prisoner’s
         programmatic needs, the prisoner’s mental and medical health needs, any request
         made by the prisoner related to faith-based needs, recommendations of the
         sentencing court, and other security concerns of the Bureau of Prisons, place the
         prisoner in a facility as close as practicable to the prisoner’s primary residence, and
         to the extent practicable, in a facility within 500 driving miles of that residence. The
         Bureau shall, subject to consideration of the factors described in the preceding
         sentence and the prisoner’s preference for staying at his or her current facility or
         being transferred, transfer prisoners to facilities that are closer to the prisoner’s
         primary residence even if the prisoner is already in a facility within 500 driving
         miles of that residence.”

36.      Given the limited availability of single-cell bed space, the majority of the inmates

potentially subject to transfer under the Court’s Order would likely have to be transferred to

institutions outside of 500 driving miles of their primary residences, which may posed additional

problems for their families and friends to visit.

37.      In addition to the available bed space issues raised by transferring inmates to higher

security institutions, the transfers process itself raises significant security concerns. As

previously indicated, the BOP reviews several factors to see if a particular institution is

appropriate for an inmate, including the inmate’s current offense; past criminal history;

cooperation with the government; the level of security and supervision the inmate requires; the

inmate’s programming needs, i.e., substance abuse, educational/vocational training, individual

counseling, group counseling, or medical/mental health treatment, etc.; the level of security and staff

supervision the institution is able to provide; the inmate’s release residence; the level of overcrowding at

an institution; any security, location or program recommendation made by the sentencing court; Central




                                                     10
      Case: 4:20-cv-00794-JG Doc #: 58-3 Filed: 05/08/20 11 of 11. PageID #: 806



Inmate Monitoring issues (witness security cases, threats to government officials, broad publicity,

disruptive group or gang affiliation, separations, special supervision); any additional security measures to

ensure the protection of victims/witnesses and the public in general; and, any other factor(s) which may

involve the inmate’s confinement, the protection of society, and/or the safe and orderly management of a

BOP facility. Attachment A, PS 5100.08 at Chapter 1, pages 1-2.

38.      As previously indicated, the BOP considers the sentencing court’s order for an inmate to

participate in drug or sex offender treatment programs. FCI Elkton provides various mental

health services to the inmate population including assessment, individual and group counseling,

and crisis intervention functions. A non-residential sex offender treatment program is available

to inmates housed in the Federal Satellite Low attached to FCI Elkton. And substance abuse

services provided at FCI Elkton include the Residential Drug Abuse Program (RDAP),

nonresidential treatment, and a drug abuse education course.

39.      These drug and sex offender treatment programs are not available at most institutions.

The disruption of these treatment programs may cause significant lapses in treatment, which may, among

other potential consequences, impact an inmate’s ability to continue with a program, and his eligibility for

an early release pursuant to 18 U.S.C. § 3621(e) through completion of RDAP.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

 true and accurate to the best of my knowledge and belief.


Executed on this 08TH day of May 2020.




                                                   Sukenna W. Stokes
                                                   Regional Correctional Programs
                                                   Administrator Northeast Regional Office
                                                   Philadelphia, Pennsylvania



                                                     11
